Citation Nr: 1619155	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  11-17 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder.
 
2. Entitlement to service connection for epilepsy, to include as due to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to August 1946. These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office in Montgomery, Alabama (RO).

This appeal has been advanced on the Board's docket. 38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD).  He is also seeking entitlement to service connection for epilepsy which he contends is related to his diagnosed psychiatric disorders.  Review of the evidence of record reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his remaining claims on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

During the appeal period, multiple psychiatric disorders were diagnosed, to include schizoaffective disorder, bipolar type; bipolar disorder; paranoid schizophrenia; cognitive disorder, not otherwise specified; alcohol abuse; and depression. 

In November 2014, the Board remanded this matter and instructed the RO to obtain an addendum medical opinion addressing whether the psychiatric disorders, other than PTSD, diagnosed during the pendency of the claim were related to his military service.  In May 2015, an addendum medical opinion was obtained.  The VA examiner reviewed the evidence of record and then opined that the Veteran's "condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  However, the supporting rationale only addressed the etiology of the Veteran's diagnosed schizoaffective disorder.  Thus, in an August 2015 remand the Board found that the May 2015 supplemental medical opinion did not substantially comply with the Board's previous November 2014 remand instructions. 

In August 2015, the Board instructed the RO to obtain another supplemental medical opinion addressing whether any of the Veteran's previously or currently diagnosed psychiatric disorders, including schizoaffective disorder, bipolar type; bipolar disorder; paranoid schizophrenia; alcohol abuse; and depression, are related to his military service.  The Board further required that the examiner must provide an opinion which distinctly addresses each of the Veteran's previously and currently diagnosed psychiatric disorders, other than PTSD.  Additionally, the Board explained that the examiner must consider the Veteran's lay statements, January 2011 private medical opinion regarding the connection between the Veteran's schizoaffective disorder and his military service, the March 2012 VA examination report, and May 2015 addendum medical opinion.  The Board also remanded the issue of service connection for epilepsy, finding the issues on appeal inextricably intertwined. 

In the December 2015 VA supplemental medical opinion, the examiner's rationale for the psychiatric disorders of schizoaffective disorder, bipolar type; bipolar disorder; paranoid schizophrenia; cognitive disorder, not otherwise specified; and depression were similar.  Concluding that there is no evidence that the psychiatric disorders were caused by military service, the examiner explained that the disorders are biological and often hereditary.  The examiner noted the Veteran's family history of depression.  Additionally, the Veteran's medical conclusions were partly based on the lack of medical treatment for the diagnosed psychiatric disorders.

In regard to the psychiatric disorders of schizoaffective disorder, bipolar type; bipolar disorder; paranoid schizophrenia; cognitive disorder, not otherwise specified; and depression, the Board finds the supplemental opinion to be inadequate and not in compliance with the August 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the examiner failed to provide any medical literature, or established medical principles, supporting the conclusion that the Veteran's schizoaffective disorder, bipolar type; bipolar disorder; paranoid schizophrenia; cognitive disorder, not otherwise specified; and depression are "often"  hereditary.  If the examiner was finding that in the Veteran's case, these disorders were heredity, the examiner needed to discuss whether such disorder pre-existed service, and if so, were the disorders aggravated during service.  Additionally, if the examiner was determining that the disorders were defects, the examiner needed to address whether they were subjected to a superimposed disease or injury during service which created an additional disability.  Lastly, the August 2015 remand instructed the examiner to consider the Veteran's lay statements, the January 2011 private medical opinion, the March 2012 VA examination report, and May 2015 addendum medical opinion.  The December 2015 medical opinion failed to discuss the January 2011 private medical opinion regarding the connection between the Veteran's mental illness and his military service.

For the reasons explained above, the Board finds that another supplemental opinion addressing the issues above is necessary.  Again, given that the Veteran claims to have epilepsy due to a psychiatric disorder, the issue of service connection for epilepsy must be remanded along with the psychiatric disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).

Accordingly, the case is remanded for the following action:

1. The RO must obtain a supplemental medical opinion from the VA examiner who prepared the December 2015 supplemental opinion, or if not available, an appropriate substitute.  The Veteran need not be reexamined, unless the examiner providing the requested opinion determines that an additional examination is needed.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the records have been reviewed.

Following a review of the medical evidence, and with consideration of the Veteran's lay statements, the January 2011 private opinion, the March 2012 VA examination report, May 2015 addendum medical opinion, and December 2015 supplemental opinion, the examiner must provide an opinion which distinctly addresses each of the Veteran's previously and currently diagnosed psychiatric disorders, other than PTSD, including schizoaffective disorder, bipolar type; bipolar disorder; paranoid schizophrenia; cognitive disorder, not otherwise specified; alcohol abuse; and depression. 

For each disorder previously or currently diagnosed, the examiner must indicate whether that psychiatric disorder was incurred in or otherwise related to the Veteran's military service.  In providing the above opinions, the examiner is required to opine as to whether any of the Veteran's psychiatric disorders pre-existed his military service, if so, were they aggravated by service or were subjected to a superimposed disease or injury during service which created an additional disability.  The examiner must also provide an opinion as to whether alcohol abuse is secondary to a previously or currently diagnosed psychiatric disorder.

A complete rationale for all opinions must be provided. If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2. The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the remaining claims.  The consequences for failure to report for a VA examination without good cause may include denial of the remaining claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3. Thereafter, the RO must review the medical report and ensure that all requested development has been completed in full.  If the report is deficient in any manner, the RO must undertake corrective actions prior to any further adjudication of the claims.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




